         Case 1:18-cr-00905-LTS Document 150
                                         149 Filed 09/14/20
                                                   09/09/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     September 9, 2020

The Honorable Laura Taylor Swain
United States District Judge
United States Courthouse                                          MEMO ENDORSED
500 Pearl Street, Chambers 1640
New York, NY 10007

       Re:     United States v. Xiao Yu Wang, et al., 18 Cr. 905 (LTS)

Dear Judge Swain:

        The Government writes to respectfully request an adjournment of the next status
conference in the above-captioned case, currently scheduled for September 23, 2020, for
approximately 30 days until a date that is convenient for the Court. The adjournment will give the
parties additional time to engage in discussions of potential resolutions of the matter, a process
that has been made more difficult by the ongoing COVID-19 pandemic. The Government
consulted with defense counsel for each defendant, who consent to the adjournment.

        Accordingly, the Government respectfully requests that time be excluded under the Speedy
Trial Act between September 23, 2020 through the next scheduled conference, because the “ends
of justice served by the granting of such continuance outweigh the best interests of the public and
the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with
defense counsel for each defendant, who do not object to the exclusion of time.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                         by: _/s/Elizabeth A. Espinosa _____
                                             Elizabeth A. Espinosa/Alexandra N. Rothman
                                             Assistant United States Attorneys
                                             (212) 637-2216/-2580
 The application is granted. The conference is adjourned to October 22, 2020, at 11:30 a.m. . The Court
 finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time from
 today’s date through October 22, 2020, outweigh the best interests of the public and the defendant(s) in a
 speedy trial for the reasons stated above. DE# 149 resolved.

 SO ORDERED.
 Dated: September 12, 2020

 /s/ Laura Taylor Swain
 Laura Taylor Swain, USDJ
